DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the amendment filed on 12/20/2021, in which, claim(s) 21-40 are pending. Claim(s) 21-34 are amended. Claim(s) 1-20 are previously cancelled. No claim(s) are newly added.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 27 have been considered. The objection of claim(s) 27 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 21-26 and 28-34 have been fully considered and are persuasive.  The rejection of 35 USC §101 regarding claim(s) 21-26 and 28-34 have been withdrawn in view of the amendment to claim. 

Double Patenting Rejection:
Applicant’s remarks regarding double patenting rejections have been acknowledged. Although the conflicting claims are not identical, they are not patentably 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 9-12, filed 12/20/2021, regarding the U.S.C. 102 and 103 rejections of Claims 21-40 have been fully considered and are not persuasive.
Applicants argue that “the cited combination of Smith and Baumann does not teach the above subject matter”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Smith teaches evaluation of policy with attestation decides the type of policy to be applied ([0073], [0075]).
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., FIG. 12 shows that "the attestation is generated and validly signed before the policy is applied", At paragraph [0094] of the specification, the system determines determining whether information in the attestation complies with such conditions of any policies that apply to the request that was received” (see page 10 of 12 in the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Objections
Claims 22-27 and 29-34 are objected to because of the following informalities:  
Claims 22-26 and 29-34 limitation “The one or more computer readable media” in the preamble should be “The one or more non-transitory computer readable media” since the term “one or more non-transitory computer readable media” is cited in the parent claims 21 and 28.
Similarly, claim 27 limitation “the one or more computer readable media” should be “The one or more non-transitory computer readable media”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Claims 21-40 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-25 of Patent 9,680,872.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are anticipated by claims 1-25 of Patent 9,680,872.
Patent application No. US 9,680,872 (14/225,249)  
Instant Application No.(16/712,587) 
Claim 16. A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least: 
receive information generated based at least in part on user input defining a policy, the policy having a computing environment attestation condition such that, evaluation of the policy in with respect to a first computing environment attestation causes a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation; and 





cause the policy to be enforced such that, when the policy applies to a received request, fulfillment of the request is dependent on a computing environment attestation provided in connection with the request




 


generate an attestation of a computing environment of the computer system; 

submit, to an application programming interface accessible via a computer network, the attestation for signature to a remote attestation service, causing the remote attestation service to produce a signed attestation by signing the attestation with a private key of a public-private key pair, the signed attestation produced from the attestation in accordance with a policy 

obtain, via the computer network, the signed attestation from the remote attestation service.  


Claims 21-40 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,511,633.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are anticipated by claims 1-20 of Patent 10,511,633.
Patent application No. US 10,511,633 (15/619,979)  
Instant Application No.(16/712,587) 
Claim 1. A system, comprising: one or more processors that execute instructions to: 

access information defining a policy that has a computing environment attestation condition such that, evaluation of the policy with respect to 

enforce the policy such that, when the policy applies to a received request, fulfillment of the request is dependent on a computing environment attestation provided in connection with the request. 



 


generate an attestation of a computing 

submit, to an application programming interface accessible via a computer network, the attestation for signature to a remote attestation service, causing the remote attestation service to produce a signed attestation by signing the attestation with a private key of a public-private key pair, the signed attestation produced from the attestation in accordance with a policy that has a computing attestation condition, evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation; and 

obtain, via the computer network, the signed attestation from the remote attestation service.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0125180 A1) in view of Baumann et al. (US 2013/0151848 A1).
Regarding Claim 21, Smith discloses
generate an attestation of a computing environment of the computer system ([0076], “context based remote attestation process”, [0077], “context attributes may be revealed that distinguish the local computing device”, [0078], “the local computing device 102 (generate) reports (of) context attributes (i.e. an attestation) to the attestation service computing device”); 
submit the attestation for signature to a remote attestation service, causing the remote attestation service to produce a signed attestation by signing the attestation with a private key, the signed attestation produced from the attestation in accordance with a policy that has a computing attestation condition ([0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”, [0079], “At processing block 1025 (of Fig. 10), the (remote) attestation service computing device evaluates the context attributes to a predicate policy. At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”), evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation ([0073], “trusted execution environment 202 provides the cloud-based service with reliable, trustworthy and precise data for attestation, which may uniquely identify the user based on computing device 102 properties”, [0075], “the 3rd party computing device will have an ability to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied to a transaction”); and 
obtain, via the computer network, the signed attestation from the remote attestation service ([0079], “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).  
Smith does not explicitly teach but Baumann teaches
submit the attestation to an application programming interface accessible via a computer network (Fig. 1, the client submit via network 114 to the SPI described in [0061], “The application 142 may include an operating system subsystem”, “The operating system subsystem also utilizes a small subset of application programming interfaces (APIs) to communicate with a host operating system, via an operating system platform adaptation layer (PAL), in order to provide the application 141 with basic computation services”, [0062], “The attestation protocol”);
a private key of a public-private key pair ([0047], “a public key corresponding to a private key”),


Regarding Claims 22 and 29, the combined teaching of Smith and Baumann teaches provide the signed attestation to an application server via the computer network (Smith, [0056], “contact a (application) server to perform backend verification”).

Regarding Claims 23 and 30, the combined teaching of Smith and Baumann teaches wherein: the policy is enforced by the application server; and as a result of the policy being applicable to a received request, fulfillment of the request is dependent on the signed attestation (Smith, [0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing devices”, [0075], “to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied”, [0078], “the (remote) attestation service computing device (i.e. the application server) evaluates the context attributes to a predicate policy. At decision block 1030, a determination is made as to whether the policy is satisfied”).

Regarding Claims 24 and 31, the combined teaching of Smith and Baumann obtain, from the application server, results of the attestation (Smith, [0075], “deciding the type of policy to be applied”, [0079], “the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).

Regarding Claim 25, the combined teaching of Smith and Baumann teaches obtain a request for attestation from an application running on the computer system (Smith, [0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing devices”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”), via an application programming interface (Baumann, [0061], “The operating system subsystem also utilizes a small subset of application programming interfaces (APIs) to communicate with a host operating system, via an operating system platform adaptation layer (PAL), in order to provide the application 141 with basic computation services”, [0062], “The attestation protocol”).

Regarding Claim 26, the combined teaching of Smith and Baumann teaches wherein the computer system is a handheld device that includes the one or more processors and one or more memories storing the executable instructions (Smith, [0021], “a handheld computer…includes a processor 108, an I/O subsystem 110, a memory 112”).

Regarding Claim 27, the combined teaching of Smith and Baumann teaches A handheld computing device (Smith, [0021], “a handheld computer”) comprising: the computer readable media of claim 21 (please refer to the rejections of claim 21); and a cellular communication interface (Smith, [0021], “a handheld computer”, [0028], “wireless communication networks”, [0031], (wireless) “interface devices”).  

Regarding Claim 28, Smith discloses
generate a request for attestation of the computer system ([0076], “context based remote attestation process”, [0077], “context attributes may be revealed that distinguish the local computing device”, [0078], “the local computing device 102 (generate) reports (of) context attributes (i.e. an attestation) to the attestation service computing device”);  
submit, under control of an application running on the computer system, the request to an attestation service ([0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing devices”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”); 
as a result of submitting the request, cause the attestation service to produce an attestation in accordance with a policy that has a computing attestation condition ([0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”, [0079], “At processing block 1025 (of Fig. 10), the (remote) attestation service computing device evaluates the context attributes to a predicate policy”), evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation ([0073], “trusted execution environment 202 provides the cloud-based service with reliable, trustworthy and precise data for attestation, which may uniquely identify the user based on computing device 102 properties”, [0075], “the 3rd party computing device will have an ability to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied to a transaction”); 
obtain, via a computer network, a signed attestation in exchange for the attestation from a remote attestation service, the signed attestation signed with a private key ([0079], “At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”, “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”, [0032-0033], “a public Enhanced Privacy Identification (EPID) key and a private EPID key”, “a valid public-private cryptographic pair); and 
obtain, at the application, the signed attestation from the attestation service ([0079], “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).  
Smith does not explicitly teach but Baumann teaches
Submit the request to an attestation service via an application programming interface (Fig. 1, the client submit via network 114 to the SPI described in [0061], “The application 142 may include an operating system subsystem”, “The operating system subsystem also utilizes a small subset of application programming interfaces (APIs) to communicate with a host operating system, via an operating system platform adaptation layer (PAL), in order to provide the application 141 with basic computation services”, [0062], “The attestation protocol”);
a private key of a public-private key pair ([0047], “a public key corresponding to a private key”),
Smith and Baumann are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumann with the disclosure of Smith. The motivation/suggestion would have been for providing a persistent secure execution environment (Baumann, Abstract).

Regarding Claim 32, the combined teaching of Smith and Baumann teaches submit, via the computer network, the attestation for signature to the remote attestation service (Smith, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the (remote) attestation service computing device”).

Regarding Claim 33, the combined teaching of Smith and Baumann teaches verify that the attestation is based at least in part on a cryptographic key verify, using a known public key”).

Regarding Claim 34, the combined teaching of Smith and Baumann teaches wherein the cryptographic key is a public cryptographic key associated with a hardware device (Baumann, [0029], “The signed attestation certificate is transmitted to the client system and therefore enables the client system to verify, using a known public key”).

Regarding Claim 35, Smith discloses
obtain, from an attestation service running on a second computer system, via a computer network, an attestation of a computing environment of the second computer system ([0076], “context based remote attestation process”, [0077], “context attributes may be revealed that distinguish the local computing device”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”);  
produce a signed attestation by signing the attestation with a private key, the signed attestation produced in accordance with a policy that has a computing attestation condition ([0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”, [0079], “At processing block 1025 (of Fig. 10), the (remote) attestation service computing device evaluates the context attributes to a predicate policy. At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”, [0032-0033], “a public Enhanced Privacy Identification (EPID) key and a private EPID key”, “a valid public-private cryptographic pair”), evaluation of the policy with respect to a first computing environment attestation causing a different result than evaluation of the policy with respect to a second computing environment attestation different from the first computing environment attestation ([0073], “trusted execution environment 202 provides the cloud-based service with reliable, trustworthy and precise data for attestation, which may uniquely identify the user based on computing device 102 properties”, [0075], “the 3rd party computing device will have an ability to gauge the security reputation of local computing device 102 and the user, which may assist in deciding the type of policy to be applied to a transaction”); and 
provide, via the computer network, the signed attestation to the attestation service running on the second computer system ([0079], “At processing block 1045, the token (i.e. the signed attestation) is received at trusted execution environment 202 within the local computing device 102”).  
Smith does not explicitly teach but Baumann teaches
a private key of a public-private key pair ([0047], “a public key corresponding to a private key”),
Smith and Baumann are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
  
Regarding Claim 36, the combined teaching of Smith and Baumann teaches wherein the attestation is generated by the attestation service as the result of a request generated by an application running on the second computer system (Smith, [0056], “contact a (application) server to perform backend verification”, [0073], “remote attestation applications may be implemented to establish a trust relationship with one or more remote computing devices”, [0078], “the local computing device 102 reports context attributes (i.e. an attestation) to the attestation service computing device”).

Regarding Claim 37, the combined teaching of Smith and Baumann teaches wherein the signed attestation is produced using a private cryptographic key associated with the first computer system (Smith, [0079], “At decision block 1030, a determination is made as to whether the policy is satisfied. If not, the process is terminated. Otherwise the (attestation) token is generated, processing block 1035. At processing block 1040, the (remote) attestation service computing device signs the token with its private key”).

Regarding Claim 38, the combined teaching of Smith and Baumann teaches wherein: the first computer system provides a digital certificate to the second computer system; and digital certificate includes a public cryptographic key corresponding to the private cryptographic key (Baumann, [0029], “an attestation certificate signed by a private key”, “The signed attestation certificate is transmitted to the client system and therefore enables the client system to verify, using a known public key”).  

Regarding Claim 39, the combined teaching of Smith and Baumann teaches wherein the attestation comprises a cryptographic hash of executable instructions stored on the second computer system (Baumann, [0019], “hashes of the relevant software modules”).

Regarding Claim 40, the combined teaching of Smith and Baumann teaches wherein: the second computer system comprises a cellular phone; and the computer network is a cellular network (Smith, [0021], “a smartphone”, [0028], “wireless communication networks”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497